Citation Nr: 0001472	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  95-01 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for metastatic colon 
cancer for accrued benefits.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran retired in March 1988 with over 20 years of 
active service.  The veteran died on March [redacted], 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1994 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1994, at the age 
of 45, from metastatic colon cancer.  

2.  The preponderance of the evidence shows that colon cancer 
first manifested more than one year after the veteran's 
separation from active service and that colon cancer was not 
due to the veteran's active service.  

3.  The immediate cause of the veteran's death is shown to be 
nonservice-connected metastatic colon cancer.  


CONCLUSIONS OF LAW

1.  Colon cancer, for accrued benefits, was not incurred 
during active service.  38 U.S.C.A. §§ 1110, 5121, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).  

2.  The veteran's death was not due to a service-connected 
disability.  38 U.S.C.A.§§ 1310, 5107 (West 1991); 38 C.F.R. 
§ 3.312 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran died on March [redacted], 1994, at the age of 45.  
The certificate of death lists the immediate cause of death as 
metastatic colon cancer.  It lists no other immediate cause 
of death or a significant condition contributing to death.  

The service medical records do not include a diagnosis of 
colon cancer.  These records also do not show complaints of 
chronic abdominal or gastrointestinal (GI) symptoms, such as 
nausea and vomiting, or chronic weight loss.  They show the 
veteran was examined in April 1972 for a two-month history of 
dull, aching pain in the epigastric region and kidney area.  
The veteran stated he felt a burning sensation after eating, 
but did not notice a change in bowel habits.  Physical 
examination showed the abdomen was soft and the bowel sounds 
appeared normal.  A physician noted that the veteran had been 
taking Maalox for epigastric discomfort and gagging, and that 
the veteran had muscular discomfort at the hypochondrium 
area.  The veteran denied diarrhea, weight loss and melena.  
There was no diagnosis.  The veteran complained of 
indigestion and heartburn and a one-week history of a lump in 
his throat.  The veteran related increased heartburn with 
recumbency and with food intake.  Physical examination showed 
discomfort.  The impression was possible hiatal hernia and 
the examiner referred the veteran for an upper GI series.  
Testing was normal.  During an August 1982 periodic medical 
examination the veteran weighed 154 pounds.  Physical 
examination was normal except for a diagnosis of pes planus.  
The veteran was seen in February 1988 for chest pain, which 
he experienced four times a month.  He also complained of 
shortness of breath.  The provisional diagnosis was possible 
angina and the examiner referred the veteran for evaluation.  
Several days later, examination showed the veteran weighed 
155 pounds.  The impression was atypical chest pain 
suggestive of reflux, for which the examiner prescribed 
medication.  The examiner noted a follow-up appointment in 
two weeks, but the service medical records do not show this 
was accomplished.  

The veteran filed his original application for service 
connection for osteoarthritis of the knees in April 1988.  

The veteran underwent a post-service VA examination in May 
1988.  He complained of pain and stiffness in the knees.  The 
veteran did not complain of a history of abdominal problems 
such as nausea and vomiting.  The physician stated that the 
veteran was well developed, well nourished and did not appear 
to be in acute distress.  The veteran weighed 151.5 pounds.  
Physical examination of the head, face and neck were normal.  
The cardiovascular and respiratory systems were normal.  The 
abdomen was flat, soft and nontender.  There was no 
hepatosplenomegaly.  There were no masses felt, no 
hemorrhoids noted and no hernias seen.  The genitourinary 
system was also normal.  The musculoskeletal system was also 
normal except for diagnoses of osteoarthritis of the knees 
and bilateral pes planus.  

The veteran was admitted on September 20, 1992 to the Evans 
Army Community Hospital with a one week history of abdominal 
complaints, which he associated with nausea and vomiting.  
The veteran reported weight loss of approximately seventeen 
pounds over the prior month, but his prior medical history 
was otherwise negative.  The veteran was admitted for a 
complete physical examination and diagnostic testing.  The 
next day he underwent exploratory laparotomy with right 
hemicolectomy with an ileocolic anastomosis for metastatic 
right obstructing colon cancer.  Findings at the time of 
surgery demonstrated an obstructing right colon cancer with 
peritoneal studding in the right lobe of the liver, as well 
as five coin-sized metastases to the right and left lobes and 
both domes.  The diagnosis was metastatic obstructing right 
colon cancer.  The pathology report lists a diagnosis of 
mesothelial cells and acute inflammatory cells of the 
peritoneum without evidence of malignancy.  It also lists a 
diagnosis of moderate-to-poorly differentiated adenocarcinoma 
of the right colon extending to the serosa, metastatic 
carcinoma involving 22 out of 23 lymph nodes and vascular 
lymphatic invasion, but with the proximal and distal 
resection margins showing no evidence of malignancy.  The 
evidence shows the veteran began a weekly course of 
chemotherapy shortly after release from the hospital.  

Records of the treating oncologist note the veteran's medical 
history and the September 1992 diagnosis of colon cancer.  An 
examination record dated on September 30, 1992 summarizes the 
veteran's history.  The physician noted a 25-pack/year 
history of tobacco use and a history of heavy alcohol use in 
the past.  The veteran was taking no medications prior to the 
September 1992 hospitalization.  The physician reported that 
the veteran was hospitalized due to signs and symptoms 
suggesting a small bowel obstruction.  The veteran related a 
history of epigastric pain occurring for approximately one-
year, which he typically experienced after exertion.  The 
pain increased in intensity in mid-September and was 
associated with nausea and vomiting.  The veteran reported 
losing ten pounds of weight over a one-week period prior to 
the hospitalization.  The veteran reported losing twelve 
pounds of weight over the prior six-month period, but most of 
the weight loss occurred in the week-to-ten days prior to the 
hospitalization.  The veteran acknowledged having experienced 
sporadic episodes of melena over the past year, but no 
hematochezia.  The veteran also denied prior illnesses and 
surgical procedures.  The diagnosis was stage D colorectal 
cancer status post resection of the primary tumor.  

In November 1992, the veteran filed a claim for service 
connection for colon cancer.  He argued that this was caused 
by Agent Orange exposure while serving in the Republic of 
Vietnam.  

The veteran underwent a VA Agent Orange examination in 
December 1992.  The veteran related indirect exposure to 
Agent Orange while serving in the Republic of Vietnam.  The 
physician also noted the history of treatment for colon 
cancer.  Based on the history and examination, the diagnoses 
were possible Agent Orange exposure and cancer of the colon 
status post right hemicolectomy with ileocolic anastomosis 
with metastasis to the peritoneum and liver.  

In March 1994, the RO denied service connection for colon 
cancer secondary to Agent Orange exposure.  

In April 1994, the appellant filed VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits as a Surviving Spouse.  

In May 1994, the RO denied service connection for the cause 
of the veteran's death and accrued benefits for metastatic 
colon cancer.  

The appellant submitted numerous medical treatment records in 
September 1994.  These records show evaluation and treatment 
for cancer as well as disabilities not at issue on appeal.  
These records demonstrate a progression of the metastatic 
colon cancer.  An October 1992 letter from his treating 
physician noted that the veteran had a poor prognosis due to 
widely metastatic colon cancer and he should be considered 
totally disabled at that time.  A December 1992 record 
described the veteran's disease as stage D colorectal cancer 
and noted that the veteran had been on palliative 
chemotherapy since September 1992.  A January 1993 
computerized tomography (CT) showed that the decreased 
attenuation masses in the liver remained unchanged, which 
suggested metastasis to the liver.  CT in January 1994 
demonstrated significant advancement of the metastatic 
process of the liver.  A February 1994 treatment record noted 
continued progression of the disease despite palliative care.  
The veteran was admitted for terminal care in March 1994.  

The records dated prior to the September 1992 admission show 
the veteran was evaluated for abdomen and groin pain and 
left-sided arthritic hip pain in April 1989.  The veteran 
weighed 151 pounds at that time.  The assessment was possible 
osteoarthritis.  Two days later he was seen for increased 
urinary frequency and some nocturia.  The veteran again 
complained of discomfort in the hips, sides and testicles.  
Physical examination was normal and the diagnoses were 
degenerative joint disease of the low back and rule out 
urinary tract infection.  The veteran was referred to the 
urology clinic for further testing with a provisional 
diagnosis of questionable chronic prostatitis.  He underwent 
laboratory testing but did not show for the follow-up 
examination.  

The veteran reported for emergency care in April 1990 with a 
complaint of left-sided chest pain, which extended to the 
left arm.  He related a two-month history of chest pain and 
fluttering and a history of off and on chest pain occurring 
over the previous three years.  Examination showed the 
abdomen was soft, nontender with normoactive bowel sounds.  
Chest x-ray examination was normal.  The veteran reported 
relief with a GI cocktail.  The assessments were rule out 
ectopy and gastritis.  The examiner recommended that the 
veteran use Mylanta II as needed, refrain from alcohol use 
and follow up in the internal medicine clinic.  The examiner 
noted on the referral sheet that physical examination was 
negative except for epigastric pain.  The veteran was 
evaluated one week later in the internal medicine clinic.  He 
weighed 156.8 pounds at that time.  The veteran related a 
history of five episodes of chest palpations over the prior 
two months.  The examiner noted that the veteran's general 
health was good and his prior medical history was otherwise 
unremarkable.  The physician examined the veteran and 
diagnosed probable "PSVT."  The physician advised the 
veteran to avoid coffee, tobacco and decongestants, and 
instructed the veteran in valsalva and carotid massage.  The 
veteran was also seen in April 1990 for nasal and sinus 
congestion.  


The veteran was evaluated in November 1990 for a residual 
puncture wound to the left thumb and scratches to the forearm 
after having been bitten by a cat.  

The veteran was seen on September 16, 1992 for a three-to-
four day history of stomach pain, which he indicated he had 
experienced on and off in the past.  The veteran related 
sharp epigastric tenderness with radiation and with pain, 
nausea and diarrhea.  The veteran noted decreased food intake 
and having quit alcohol use five days earlier.  Examination 
showed hyperactive bowel sounds, guarding due to epigastric 
pain, positive Murphy's sign, and rebound and masses.  The 
assessment was rule out ulcer and pancreatitis.  The 
following day the physician added the assessment of possible 
alcohol gastritis.  The physician referred the veteran for 
further testing and follow-up.  The veteran canceled the 
scheduled upper GI study.  The veteran then returned to the 
hospital on September 20, 1992 for continued complaints and 
radiologic examination showed a bowel gas pattern consistent 
with a small bowel obstruction.  The veteran was admitted at 
that time.  

In a July 1994 statement, the veteran's oncologist again 
noted that the veteran had been diagnosed with stage D 
colorectal cancer and noted that the veteran had been on 
palliative chemotherapy since September 1992.  The physician 
stated that a determination as to when the veteran actually 
harbored cancer cells is impossible and giving any sort of 
date is purely speculative.  The physician opined that 
"[h]owever, based on knowledge of cancer growth rates, it is 
entirely possible that [the veteran] had malignant cells in 
his system before 1988, a time at which he was still on 
active duty."  

The appellant testified regarding the initial diagnosis and 
subsequent treatment, which the veteran received up to the 
time of his death.  Transcript (Jan. 1995).  She testified 
that the surgeon, Dr. A.F., told her after the September 1992 
surgery that the cancer had been present for approximately 
15-to-17 years.  Tr., p. 2.  She testified that this 
physician would issue a written medical opinion after 
conferring with the treating oncologist.  Tr., pp. 3-4.  The 
appellant testified that, prior to the September 1992 
hospitalization, the veteran had been experiencing ulcer 
symptoms and stomach problems during and since his separation 
from active duty in 1988, for which he received treatment.  
Tr., pp. 5-7.  She testified that the veteran began losing 
weight shortly before he retired from service and that she 
also noticed skin discoloration at that time.  Tr., pp. 7-8.  
She testified that the veteran experienced constipation just 
prior to the September 1992 hospitalization.  Tr., p. 8.  

In a February 1995 statement, the treating physician at the 
Evans Army Community Hospital, Dr. A.F., who is the Director 
of the Surgical Intensive Care Unit, summarized the history 
of initial diagnosis and treatment of the veteran's 
metastatic colon cancer.  She related that the veteran first 
presented to her in September 1992 with a 17-pound weight 
loss, abdominal pain, nausea and vomiting, and he had widely 
metastatic colon cancer.  This physician stated that "[i]t 
is difficult to state whether or not [the veteran] had his 
cancer prior to his retirement.  Certainly, when he presented 
to me, he had widely advanced disease.  Colon cancer is 
generally considered to be a relatively slow-growing cancer 
with reported doubling times between 3-to-5 years."

Based upon the July 1994 and February 1995 statements, the 
Board determined the appellant's claim was well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) because these 
medical opinions rendered her claim plausible.  In November 
1996, the Board remanded the case in order to obtain a 
medical opinion on the question whether colon cancer was 
present during active service.  

The RO obtained a January 1997 medical opinion from an 
Associate Professor of Medicine, Division of Medical 
Oncology, at the University of Colorado Health Sciences 
Center.  The physician certified review of the evidence of 
record.  The physician noted the history of the signs and 
symptoms of small bowel obstruction as well as the discovery 
of large cecal adenocarcinoma with evidence of hepatic and 
lymph node metastases during the September 1992 surgery.  The 
physician reported that the evidence shows the veteran had 
had abdominal symptoms referable to this cancer for one-to-
three weeks prior to surgery.  The physician stated that it 
is impossible to state with certainty whether this cancer was 
present at the time of the veteran's discharge from active 
service.  The physician noted that the process of colon 
carcinogenesis is a continuum beginning with atypical single 
cells, which gradually (over years) take on the 
characteristics that are recognized as clearly cancerous.  
The physician also noted that patients diagnosed with colon 
cancer at such a relatively young age may have a cancer-
predisposing gene acquired at conception from one parent.  
The physician indicated that the medical community 
customarily defines the onset of a patient's cancer as the 
time of its diagnosis or as the time when its symptoms could 
be first documented.  The physician opined that "[i]n the 
case of [the veteran], there appears to have been no 
documented cancer or related symptoms in 1988, and I could 
only speculate whether biologically cancerous cells had been 
present at that time."  

The appellant submitted a second statement from the veteran's 
treating oncologist, which is dated in July 1997.  The 
physician again cited the history of colorectal cancer with 
hepatic metastases diagnosed in September 1992 and subsequent 
palliative treatment prior to the veteran's death on March 
[redacted], 1994.  The physician noted the issue was whether or not 
the veteran harbored a malignant process within his system 
prior to separation from service in 1988.  The physician 
stated that "[w]hile the growth rate of colorectal cancer 
has been measured between months and years, these studies 
have been done obviously on gross tumor specimens.  It is 
unknown whether or not the growth rate is longer or shorter 
at a subclinical stage.  In answer to the question posed, I 
would say it is entirely possible that the veteran had 
malignant cells in his system before 1988."  

In December 1997 the appellant's representative requested the 
Board to obtain a medical opinion from the Armed Forces 
Institute of Pathology.  The representative contended that 
the medical evidence conflicted regarding the existence of 
malignant cells at the time of the veteran's separation from 
active service.  

In June 1999 the Board requested a medical opinion from the 
Armed Forces Institute of Pathology (AFIP) in order to 
determine when the veteran's metastatic colon cancer had its 
onset.  The Board referred a complete set of pathology 
materials and the claims folder to that facility for review 
and examination.  

In September 1999, a physician from the AFIP, Division of 
Gastrointestinal Pathology, issued a written opinion.  The 
physician concluded based on a review of the evidence that 
the veteran had abdominal symptoms referable to his 
malignancy one and one-half weeks prior to his surgery.  The 
physician noted that there were elevations shown in the 
veteran's transaminases on laboratory testing performed in 
April 1990.  The physician stated that he could not comment 
on the significance of these changes or any potential 
relationship between these laboratory values and the 
veteran's subsequent diagnosis of cancer.  The physician 
concluded that "[i]t is impossible for me to determine with 
any reasonable medical certainty and without resort to 
speculation when this veteran's colonic adenocarcinoma had 
its subclinical onset."  


Criteria

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991),


The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  The Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); See 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  




Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where certain diseases are manifested to a compensable degree 
within the initial post-service year, service connection may 
be granted on a presumptive basis.  38 U.S.C.A. §§  1101, 
1112 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309 will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during such period of 
service.  38 C.F.R. § 3.307(a) (1999).  

If a veteran was exposed to an herbicide agent during such 
active military, naval, or air service, the following disease 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) (1999) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied:  Chloracne or other acneiform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; Porphyria cutanea tarda; Prostate cancer; 
Acute and subacute peripheral neuropathy; Multiple myeloma; 
Respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); or Soft tissue sarcoma.  38 C.F.R. § 3.307(e) 
(1999).  





These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1999).  

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1999).  

Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121 (West 
1991).  The appellant clearly filed such an application.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  In cases where the veteran 
was not service-connected for a certain disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability was 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1999).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The 
evidence includes a medical opinion from the veteran's 
treating physician, which indicates that it is entirely 
possible that the veteran harbored a malignant process at the 
time of separation from active service in 1988.  The Board 
finds that the appellant's claim is well grounded pursuant to 
38 U.S.C.A. § 5107 (West 1991) because the medical opinion 
renders her claim plausible.  

The evidence includes the veteran's service medical records 
and post-service medical treatment records.  The appellant 
testified at a local hearing before the RO in January 1995 
and the transcript is in the claims folder.  The appellant 
testified that the surgeon, Dr. A.F., told her after the 
September 1992 surgery that the veteran's cancer had been 
present for approximately 15-to-17 years.  Tr., p. 2.  The 
appellant testified that this physician would issue a written 
medical opinion after conferring with the treating 
oncologist.  Tr., pp. 3-4.  The evidence includes medical 
opinions from the veteran's treating oncologist.  The 
evidence also includes a February 1995 medical opinion from 
Dr. A.F.; however, it does not contain an opinion that the 
veteran's cancer had been present for approximately 15-to-17 
years.   

In November 1996, the Board remanded the case in order to 
obtain all the veteran's post-service medical treatment 
records that were not in the claims folder and a medical 
opinion on the question whether colon cancer was present 
during active service.  The appellant responded in January 
1997 that all service department medical treatment records 
had been submitted and there were no records of treatment at 
VA or private medical facilities.  The Board obtained a 
January 1997 medical opinion from an Associate Professor of 
Medicine, Division of Medical Oncology, at the University of 
Colorado Health Sciences Center.  Finally, the Board obtained 
a September 1999 medical opinion from the AFIP, Division of 
Gastrointestinal Pathology.  38 C.F.R. §§ 20.901, 20.902, 
20.903 (1999).  

The appellant has not identified additional relevant evidence 
in support of her claim.  The Board is thus satisfied that 
all relevant facts have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

The veteran died on March [redacted], 1994, at the age of 45, from 
metastatic colon cancer.  This was the immediate cause of the 
veteran's death and there were no underlying or contributing 
causes listed.  The veteran was service-connected for 
osteoarthritis of the knees at the time of his death; 
however, it is neither contended nor shown in the medical 
evidence that this service-connected disability caused or 
contributed materially or substantially to cause the 
veteran's death.  

The service medical records do not include a diagnosis of 
colon cancer.  The post-service medical records also do not 
show a diagnosis of colon cancer within one year of the 
veteran's separation from active service.  The appellant does 
not contend that colon cancer was diagnosed during active 
service or during the initial post-service year.  

Colon cancer is not included among the list of diseases that 
VA has determined to be positively associated with exposure 
to herbicides.  See 38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
3.309(e) (1998).  In McCartt v. Brown, 12 Vet. App. 164 
(1999), the Court held that neither the statutory 
(38 U.S.C.A. § 1116) nor the regulatory (38 C.F.R. 
§ 3.307(a)(6)(iii)) presumption will satisfy the in-service 
incurrence element of Caluza v. Brown, 7 Vet. App. 498 (1995) 
where the veteran has not developed a condition listed in 
either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e).  
Therefore, a presumption in favor of service connection does 
not apply.  

The appellant acknowledged in her substantive appeal that 
colon cancer is not one of the presumptive diseases listed in 
38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e).  Rather, the 
appellant contends that the veteran developed colon cancer as 
a result of dioxin exposure during his service in the 
Republic of Vietnam.  She testified that, prior to the 
September 1992 hospitalization, the veteran had been 
experiencing ulcer symptoms and stomach problems during and 
since his separation from active duty in 1988, for which he 
received treatment.  Tr., pp. 5-7.  The appellant testified 
that the veteran began losing weight shortly before he 
retired from service and that she also noticed skin 
discoloration at that time.  Tr., pp. 7-8.  She argues that 
his ongoing GI symptoms demonstrate that the veteran's colon 
cancer, which caused his death, developed as a direct result 
of active service.  

The Board notes that, generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  In the instant case, the appellant is 
qualified to relate her personal observations that the 
veteran had experienced ulcer symptoms, stomach problems, 
weight loss and skin discoloration during and since his 
separation from active duty in 1988.  However, she is not 
qualified to render a medical opinion that attributes these 
observable symptoms or the post-service development of colon 
cancer to dioxin exposure or any other incident or event of 
active service.  While lay persons are competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such lay persons are not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. at 494.  

The Board also notes that the appellant's personal 
observations are not entirely consistent with the medical 
evidence of record.  The evidence does not show complaints of 
chronic abdominal or GI symptoms, such as nausea and 
vomiting, or chronic weight loss.  During examination in 
April 1972 for a two-month history of epigastric discomfort 
the veteran denied diarrhea, weight loss and melena.  During 
an August 1982 periodic medical examination the veteran 
weighed 154 pounds.  Several days later, examination showed 
the veteran weighed 155 pounds.  During the post-service VA 
examination in May 1988, the veteran did not complain of a 
history of abdominal problems such as nausea and vomiting.  
The physician stated that the veteran was well developed, 
well nourished and did not appear to be in acute distress.  
The veteran weighed 151.5 pounds at that time.  Physical 
examination showed that the abdomen was flat, soft and 
nontender, and there was no hepatosplenomegaly.  In April 
1989 the veteran weighed 151 pounds.  In April 1990 the 
veteran was seen for complaints of gastritis for which the 
examiner recommended that the veteran use Mylanta II as 
needed and refrain from alcohol use.  The veteran was 
evaluated one week later in the internal medicine clinic and 
he weighed 156.8 pounds at that time.  The examiner noted 
that the veteran's general health was good and his prior 
medical history was otherwise unremarkable.  Moreover, at the 
time the veteran was admitted to the Evans Army Community 
Hospital on September 20, 1992 he reported only a one week 
history of abdominal complaints, which he associated with 
nausea and vomiting.  The veteran reported weight loss of 
approximately seventeen pounds over the prior month, but his 
prior medical history was otherwise negative.  Records from 
the treating oncologist summarize the veteran's prior medical 
history.  The veteran was taking no medications prior to the 
September 1992 hospitalization.  The veteran related a 
history of epigastric pain occurring for only approximately 
one-year.  The veteran reported losing ten pounds of weight 
over a one-week period prior to the hospitalization.  The 
veteran reported losing twelve pounds of weight over the 
prior six-month period, but most of the weight loss occurred 
in the week-to-ten days prior to the hospitalization.  The 
veteran also acknowledged having experienced sporadic 
episodes of melena over the prior year, but no hematochezia.  
The veteran also denied prior illnesses and surgical 
procedures.  

The first medical diagnosis of metastatic obstructing right 
colon cancer was made following the September 1992 
exploratory laparotomy with right hemicolectomy.  The 
diagnosis was stage D colorectal cancer status post resection 
of the primary tumor.  

The determinative issue in this case is whether the veteran's 
colon cancer began during service, became manifest to a 
compensable degree during the initial post-service year, or 
is otherwise due to dioxin exposure or any other event of 
service.  Therefore, competent medical evidence is required 
to establish service connection.  The evidence includes 
several medical opinions on this issue.  

In a July 1994 statement, the veteran's oncologist stated 
that a determination as to when the veteran actually harbored 
cancer cells is impossible and giving any sort of date is 
purely speculative.  The physician opined that "[h]owever, 
based on knowledge of cancer growth rates, it is entirely 
possible that [the veteran] had malignant cells in his system 
before 1988, a time at which he was still on active duty."  
A July 1997 opinion from that physician states that "[w]hile 
the growth rate of colorectal cancer has been measured 
between months and years, these studies have been done 
obviously on gross tumor specimens.  It is unknown whether or 
not the growth rate is longer or shorter at a subclinical 
stage.  In answer to the question posed, I would say it is 
entirely possible that the veteran had malignant cells in his 
system before 1988."  In a February 1995 statement, the 
treating physician at the Evans Army Community Hospital, Dr. 
A.F., related that the veteran first presented to her in 
September 1992 with a 17-pound weight loss, abdominal pain, 
nausea and vomiting, and he had widely metastatic colon 
cancer.  This physician stated that "[i]t is difficult to 
state whether or not [the veteran] had his cancer prior to 
his retirement.  Certainly, when he presented to me, he had 
widely advanced disease.  Colon cancer is generally 
considered to be a relatively slow-growing cancer with 
reported doubling times between 3-to-5 years."  


The January 1997 medical opinion from an Associate Professor 
of Medicine, Division of Medical Oncology, at the University 
of Colorado Health Sciences Center notes the veteran's 
history of the signs and symptoms of his small bowel 
obstruction as well as the discovery of the large cecal 
adenocarcinoma with evidence of hepatic and lymph node 
metastases during the September 1992 surgery. The physician 
certified review of the evidence of record.  Based on that 
review, the physician stated that the evidence shows the 
veteran had had abdominal symptoms referable to this cancer 
for one-to-three weeks prior to surgery.  The physician 
stated that it is impossible to state with certainty whether 
this cancer was present at the time of the veteran's 
discharge from active service because the process of colon 
carcinogenesis is a continuum beginning with atypical single 
cells, which gradually (over years) take on the 
characteristics that are recognized as clearly cancerous.  
This physician also noted that patients diagnosed with colon 
cancer at such a relatively young age may have a cancer-
predisposing gene acquired at conception from one parent.  
The physician indicated that the medical community 
customarily defines the onset of a patient's cancer as the 
time of its diagnosis or as the time when its symptoms could 
be first documented.  The physician opined that "[i]n the 
case of [the veteran], there appears to have been no 
documented cancer or related symptoms in 1988, and I could 
only speculate whether biologically cancerous cells had been 
present at that time."  

The September 1999 opinion from the AFIP, Division of 
Gastrointestinal Pathology concludes that the veteran had 
abdominal symptoms referable to his malignancy one and one-
half weeks prior to his surgery.  This conclusion is based on 
a review of the evidence of record.  The physician also 
concluded that "[i]t is impossible for me to determine with 
any reasonable medical certainty and without resort to 
speculation when this veteran's colonic adenocarcinoma had 
its subclinical onset."  




Initially, the Board notes that none of these medical 
opinions relates post-service development of colon cancer to 
dioxin exposure while the veteran served in the Republic of 
Vietnam or to any other incident or event of active service.  

The Board finds that the July 1994 and July 1997 opinions 
from the veteran's oncologist and the February 1995 opinion 
by the treating physician at the Evans Army Community 
Hospital are less probative than the January 1997 medical 
opinion from the Associate Professor of Medicine, Division of 
Medical Oncology, at the University of Colorado Health 
Sciences Center.  The former opinions are not based on a 
review of the evidence in the claims folder, whereas, the 
latter is based upon such a review.  The former opinions are 
premised upon speculation whether cancerous cells were 
present at a subclinical level rather than whether colon 
cancer was clinically present at the time of the veteran's 
separation in March 1988.  The treating oncologist stated 
that although this was possible, a determination as to when 
the veteran actually harbored cancer cells is impossible and 
giving any sort of date is purely speculative.  Likewise, Dr. 
A.F. stated that "[i]t is difficult to state whether or not 
[the veteran] had his cancer prior to his retirement.  
Certainly, when he presented to me, he had widely advanced 
disease.  Colon cancer is generally considered to be a 
relatively slow-growing cancer with reported doubling times 
between 3-to-5 years."  This is not a definitive opinion on 
this issue and it is based on speculation.  At best, this 
opinion only indicates that the veteran may or may not have 
had a cancerous process during service or during the initial 
post-service year.  For these reasons, the Board finds these 
opinions are not entitled to a significant degree of 
probative value on the issue of service connection.  





On the other hand, the Board finds that the January 1997 
medical opinion from the Associate Professor of Medicine, 
Division of Medical Oncology, at the University of Colorado 
Health Sciences Center is entitled to a high degree of 
probative weight.  This physician reviewed the veteran's 
medical history.  Based on that review, the physician stated 
that the evidence shows the veteran had abdominal symptoms 
referable to this cancer for only one-to-three weeks prior to 
surgery.  While this physician also states that it is 
impossible to state with certainty whether this cancer was 
present at a subclinical level at the time of the veteran's 
discharge from active service, this physician clearly states 
that the veteran's colon cancer was not present on a clinical 
level at separation or during the initial post-service year.  
This physician explains that the medical community 
customarily defines the onset of a patient's cancer as the 
time of its diagnosis or as the time when its symptoms could 
be first documented.  The physician opined that "[i]n the 
case of [the veteran], there appears to have been no 
documented cancer or related symptoms in 1988, and I could 
only speculate whether biologically cancerous cells had been 
present at that time."  In fact, the September 1999 opinion 
from the AFIP concludes that "[i]t is impossible for me to 
determine with any reasonable medical certainty and without 
resort to speculation when this veteran's colonic 
adenocarcinoma had its subclinical onset."  That physician 
reviewed all the evidence of record as well as the pathology 
materials.  That physician also concluded that the veteran's 
abdominal symptoms referable to his malignancy began only one 
and one-half weeks prior to his surgery.  For these reasons, 
the Board finds these opinions are entitled to a significant 
degree of probative value on the issue of service connection.  
They demonstrate that the veteran's colon cancer for purposes 
of service connection was not present during active service 
or to a compensable degree during the initial post-service 
year.  





The Board finds that the evidence is not evenly balanced on 
the issue whether colon cancer had its onset during the 
veteran's period of active service or during the one-year 
post-service presumptive period.  The preponderance of the 
evidence shows that colon cancer first manifested more than 
one year after the veteran's separation from active service 
and that colon cancer was not due to the veteran's active 
service.  The Board concludes that colon cancer, for accrued 
benefits, was not incurred during active service.  
38 U.S.C.A. §§ 1110, 5107, 5121 (West 1991); 38 C.F.R. § 
3.303 (1999).  The Board also concludes that the veteran's 
death was not due to a service-connected disability.  38 
U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1999).  


ORDER

Entitlement to accrued benefits for service connection for 
colon cancer is denied. 

Service connection for the cause of the veteran's death is 
denied. 



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals



 

